Citation Nr: 0412480	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic residual 
disability of frostbite of the feet.

2.  Entitlement to service connection for chronic residual 
disability of frostbite of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Waco, 
Texas Regional Office (RO) that denied entitlement to service 
connection for residuals of frostbite of the feet and hands.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for chronic residual disability of frostbite of 
the feet is the subject of a Remand below.


FINDING OF FACT

The competent evidence of record does not show that the 
veteran has chronic residual disability of frostbite of the 
hands causally related to the veteran's active service.


CONCLUSION OF LAW

Chronic residual disability of frostbite of the hands was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.  

With respect to notice, an August 2002 VA letter to the 
veteran informed the veteran of the evidence necessary to 
substantiate his claim, as well as his and VA's development 
responsibilities.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claims, the 
timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  In particular, the VA letter issued in August 2002, 
as well as a VA letter issued in December 2003, requested 
that the veteran send VA any additional evidence concerning 
his appeal.

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as VA treatment records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
492 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).

A.  Bilateral Hand Disability

The service medical records demonstrate that, in January 
1945, the veteran was diagnosed with frostbite of the feet as 
a result of a three-day exposure to cold, inclement weather 
in Belgium.  Service medical records are negative for any 
complaints or abnormal findings relative to the hands.  The 
report of the veteran's separation examination in May 1946 
does not refer to residual disability of frostbite of the 
hands.  

No complaints or abnormal findings referable to the hands 
were noted on initial VA examination subsequent to service in 
June 1948.

On VA examination in August 2002, the veteran reported he had 
not had any significant problems with his hands until he was 
in his 70's, at which time he began experiencing discomfort 
that he attributed to frostbite in service.  The examiner 
noted that the veteran's symptoms varied somewhat from one 
area to another, that he did not have any loss of 
proprioception, and that he seemed to have adequate light 
touch and pain transmission.  The examiner indicated that 
examination of the veteran's hands did not reveal any 
abnormality.  It was further noted the veteran had no 
deformity of the joints in the hands or problem with motor 
function in any extremity.  The examiner's impression was 
status post definite cold exposure in Belgium in January 
1945, diagnosed then as frostbite and treated in several 
military hospitals in Europe for four months.  The examiner 
indicated that he was unable to identify any specific 
peripheral neuropathy sensory loss, although the veteran did 
have pain in various areas that occurred intermittently and 
did not conform to a pattern.  The examiner commented that 
"while the veteran does have some symptoms of partial 
peripheral neuritis which [were] mild, that [the examiner 
was] not able to tie in [the veteran's] current status at age 
76 with the instance and episode in which his feet were 
subjected to cold."

VA outpatient treatment reports, dated in 2002 and 2003, 
reflect treatment for complaints consistent with those noted 
on VA examination in August 2002.  Reported diagnoses 
included severe frostbite with neuropathy in May 2002.  

The veteran asserts that he has chronic residual disability 
of frostbite of the hands that began in January 1945 when he 
was treated for frostbite of the feet.  However, it is 
significant to point out that the contemporaneous service 
medical records do not indicate that the veteran complained 
of, was diagnosed with, or treated for, a hand disability 
that was sustained as a result of frostbite.  Indeed, there 
is no post service medical evidence which supports such a 
finding.  The only medical opinion of record is to the effect 
that the examiner was unable to relate currently demonstrated 
symptoms of partial peripheral neuritis to documented cold 
exposure during the veteran's military service.  

Although the veteran asserts that he has chronic residual 
disability of frostbite of the hands related to cold exposure 
injury in service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The negative service medical records, and negative VA 
examiner opinion, are of greater probative value than 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran has current chronic residual 
disability of frostbite of the hands related to his active 
military service.  Hence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for chronic residual disability of 
frostbite of the hands.


ORDER

Entitlement to service connection for chronic residual 
disability of frostbite of the hands is denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

By rating decision in July 1948, the Little Rock, Arkansas 
Regional Office denied entitlement to service connection for 
"trench foot (frozen)."  Notice of the determination, and 
the veteran's appellate rights, were provided by letter 
issued in August 1948.  No appeal was taken therefrom.  38 
U.S.C.A. § 7105 (West 2002).  In May 2002, the veteran 
requested that the claim for service connection for chronic 
residual disability of frostbite of the feet be reopened.  
The September 2002 rating decision on appeal appears to have 
reopened the claim, and denied entitlement to service 
connection based on de novo review.  However, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen a claim which has been 
previously adjudicated before it has jurisdiction to consider 
that claim.  The Board is under a legal duty in these 
situations to first determine if there is new and material 
evidence to reopen the claim, regardless of what the RO may 
have determined in this regard.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Accordingly, despite the RO's 
findings, the Board must initially determine if there is new 
and material evidence before proceeding to the merits of the 
claim.

The Board observes that the record does not reflect that the 
veteran has been provided VCAA notice, nor the applicable 
laws and regulations, applicable to adjudication of his claim 
to reopen the claim for service connection for chronic 
residual disability of frostbite of the feet.  Neither a 
statement of the case nor supplemental statement of the case, 
issued to the veteran in January 2003 and September 2003, 
respectively, provided the applicable provisions of 38 C.F.R. 
§ 3.156(a) effective from August 29, 2001.  Also, a VCAA 
notice letter issued in August 2002 referenced the standard 
for "material" evidence in effect for claims to reopen 
received prior to August 29, 2001.  

In view of the foregoing, the case is hereby remanded to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), as 
well as and any other applicable legal 
precedent.  In this regard, the veteran 
must be informed of the applicable 
provisions of 38 C.F.R. § 3.156(a) 
(effective from August 29, 2001), and 
notice of the information and evidence 
necessary to substantiate his claim to 
reopen based on those provisions of law, 
as well as the division of responsibility 
in the development of the evidence 
between the veteran and the VA.

2.  Thereafter, if additional evidence is 
received into the record, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________

	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



